                        IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7:16-cv-00018-D
                                                                                                       /
                                                )
FREDRIC N. ESHELMAN,                            )
                                                )
                Plaintiff,                      )             ORDER
                                                )
                v.                              )
                                                )
PUMA BIOTECHNOLOGY, INC.                        )
                                                )
                Defendant.                      )




       Before the Court is Plaintiff Dr. Fredric N. Eshelman's Motion to Seal the Confidential

Information of a Non-Party. After considering the Motion, Dr. Eshelman's argument, Defendant

Puma Biotechnology, Inc.'s consent to the Motion, and other matters of record, the Court

concludes that the Motion is meritorious and should be GRANTED.
                                 '-

       The public has been given notice of Dr. Eshelman's Motion to Seal and had a reasonable

opportunity to challenge it. Although there is a strong presumption of public access to judicial

records, information can be sealed where there is a "compelling interest" to do so. Doe v. Public

Citizen, 749 F.3d 246 (4th Cir. 2014). The privacy interests of non-parties are compelling interests

that justify sealing. See United States v. Smith, 776 F.2d 1104, 1115 (3d Cir. 1985) (privacy

interests of third parties "overrid[e]" First Amendment's presumption of access); Brigham Young

Univ. v. Pfizer, Inc., 281 F.R.D. 507, 511-12 (D. Utah 2012) (even with judicial documents, a court

must "balance the . . . private interests of innocent third-parties"); Nettles v. Farmers Ins.

Exchange, No. C06-5164RJB, 2007 WL 858060, at *1-*2 (W.D. Wash. Mar. 16, 2007) (granting

motions to seal with respect to employment information regarding third parties). Dr. Eshelman's

Motion was unopposed. Therefore, pursuant to Federal Rule of Civil Procedure 26( c), Local Rules

7.1 and 79.2, Section V(G) of the CM/ECF Policy Manual, and this Court's Joint Stipulated
Protective Order (ECF 59), it is hereby ORDERED that:

   1. Dr. Eshelman's Memorandum in Support of his Motion inLimine No. 4 to Exclude
      Evidence and Argument About the Ketek Litigation is hereby sealed; and

   2. Dr. Eshelman's Memorandum in Support of his Motion to Seal the Confidential
      Information of a Non-Party is hereby sealed.


     SO ORDERED. This _a_ day of March 2019.



                                                        J~C.DEERIII
                                                        United States District Judge
